Citation Nr: 1020316	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD) with recurrent 
depressive disorder, currently rated 50 percent disabling.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded by the Board in June 2009.  

This issue has been re-characterized to comport to the 
evidence of record.  The Veteran was granted service 
connection for recurrent depressive disorder by rating 
decision in December 2009; recurrent depressive disorder has 
been evaluated together with PTSD as a single disease entity.  
The RO assigned a higher rating of 50 percent for the 
Veteran's service-connected PTSD with recurrent depressive 
disorder, effective July 27, 2006.  Therefore, the Board has 
described the underlying issue as one of entitlement to an 
increased disability rating for PTSD with recurrent 
depressive disorder, currently rated 50 percent disabling.  
As the maximum schedular rating was not assigned, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).


FINDING OF FACT

The Veteran's service-connected PTSD with recurrent 
depressive disorder does not result in a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for the Veteran's service-connected PTSD with recurrent 
depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as information regarding 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Nevertheless, the RO provided the 
appellant additional notice by a letter dated in January 
2009.  The Board also notes that the United States Court of 
Appeals for the Federal Circuit recently vacated the holding 
of the Veteran's Court in Vazquez-Flores, which required the 
VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  There is no 
indication of available, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in March 2007 and 
October 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports are thorough and 
contain sufficient information to decide the issue on 
appeal.  Thus, the Board finds that further examination is 
not necessary.

The Board finds there was substantial compliance with its 
June 2009 remand instructions, which pertained to the current 
severity of the Veteran's PTSD.  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008) (holding that only substantial 
compliance with the terms of the Board's engagement letter 
would be required, not strict compliance); see also Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (holding that there was 
no Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination 'more than substantially complied with the 
Board's remand order').  In this regard, an additional VA 
medical examination was administered in October 2009 and 
additional VA and Vet Center treatment records were obtained 
and associated with the claims file.  Therefore, the Board 
will proceed to review and decide the claim based on the 
evidence that is of record. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist her have been 
fulfilled with respect to the issue of entitlement to a 
disability rating in excess of 50 percent for PTSD and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Laws and Regulations

Briefly, the issue on appeal is whether a disability rating 
greater than 50 percent is warranted for the Veteran's 
service-connected PTSD with recurrent depressive disorder.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision: a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130.  According to the DSM-IV, a GAF score of 61-70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

Factual Background and Analysis

The present appeal involves the Veteran's claim that the 
severity of her service-connected PTSD with recurrent 
depressive disorder warrants a higher disability rating.  
Historically, service connection was granted for the 
Veteran's PTSD in an April 2007 rating decision and assigned 
a 30 percent disability rating, effective July 27, 2007.  
Subsequently, a December 2009 statement of the case granted 
service connection for recurrent depressive disorder, rated 
the two disabilities as a single disease entity, and 
increased the disability rating from 30 percent to 50 
percent, effective July 27, 2006.  As the maximum schedular 
rating was not assigned, this issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a VA examination in March 2007.  The 
examiner found the Veteran's speech to be normal in rate and 
rhythm, her intelligence appeared to be above average, and 
her memory and concentration were good.  The Veteran was 
thoughtful and had good insight into her condition.  The 
examiner described the Veteran's affect as initially bright, 
but that the Veteran became tearful as soon as the discussion 
turned to Vietnam, and she remained tearful for the rest of 
the interview.  The examiner found the Veteran to be a good 
historian.  During the examination, the Veteran reported 
retiring a couple years ago.  She reported being married 
twice, that her first marriage lasted for approximately 15 
years, and that she has one daughter from her first marriage.  
Her second husband has three children.  She reported that she 
was very close with her daughter and gets along with two of 
her stepchildren.  The Veteran described her life as "pretty 
active," and reported enjoying gardening, going out to eat, 
and visiting family and friends.  She reported being active 
with her church.  The Veteran reported persistently re-
experiencing the trauma through intense anxiety dreams that 
have occurred since her time in Vietnam, which cause her to 
wake up in a panic.  The examiner stated that during the 
interview the Veteran evidenced intense psychological 
distress at exposure to cues that resembled an aspect of the 
traumatic event, and that just speaking of the event was 
obviously extremely traumatic for the Veteran.  The Veteran 
reported that she persistently attempts to avoid stimuli 
associated with Vietnam.  The examiner stated that the 
Veteran displayed persistent symptoms of increased arousal.  
The Veteran reported extreme difficulty falling and staying 
asleep, and gets approximately three hours of sleep per 
night.  She reported an extremely exaggerated startle 
response.  The examiner stated that the Veteran was 
functioning reasonably well, that she had a stable 
relationship with her husband and daughter, that she had many 
friends, and that she was active in her church.  The examiner 
noted that the Veteran had a very successful career from 
which she is now retired.  The examiner noted that the 
Veteran's sleep was extremely poor and was troubled with 
nightmares.  The examiner found that the Veteran was unable 
to integrate her experiences in Vietnam with the rest of her 
life.  The examiner opined that if the Veteran did not have 
PTSD she would probably have been functioning in the 90-100 
range of the GAF.  The examiner found that the Veteran's 
symptoms had become exaggerated because of her retirement, 
the reoccurrence of her cancer, and the coverage of the war 
in Iraq.  The examiner diagnosed the Veteran with PTSD, and 
assigned a GAF score of 70.

VA treatment records document that the Veteran has been 
diagnosed as having PTSD and treated for her disability on 
numerous occasions.  The Veteran has been assigned several 
GAF scores during the time period from March 2007 to October 
2007, which included ten GAF scores of 55 and one of 45.  In 
March 2007, a licensed clinical social worker assigned the 
Veteran a GAF score of 55, and noted that the Veteran's 
symptoms had become exaggerated because of her retirement, 
the reoccurrence of her cancer, and the coverage of the war 
in Iraq.  The social worker stated that the Veteran was 
haunted/tormented by her experiences in Vietnam and remains 
stuck in perpetual distress, which could prevent her from 
working through her trauma experiences.  In October 2007, the 
same licensed clinical social worker described the Veteran as 
being highly vulnerable to easily activated nonverbal schema 
and sensory memories of trauma.  The social worker recorded 
that the Veteran was feeling helpless and was afraid of 
dying, and that her subjective state of well-being was 
uncertainty/fear.  It was at this time that the social worker 
assigned a GAF score of 45, due to the Veteran experiencing 
serious impairment in her social functioning; the social 
worker noted that the Veteran had an excellent support 
system.

Per the Board's June 2009 remand instructions, the Veteran 
was afforded a subsequent VA examination in October 2009.  
The examiner stated that the Veteran had good grooming and 
hygiene.  The examiner found the Veteran to be cooperative 
and responsible in all ways and was verbal in terms of being 
able to respond directly to questions; however, she seemed to 
be in very brittle emotional control.  The examiner noted 
that after the initial more standard interview was done with 
little success, both personal history and military experience 
were explored in a more indirect, oblique manner of 
questioning; the Veteran's affect changed dramatically.  The 
examiner noted that in this mode the Veteran's affect became 
uncontrolled; she cried, elaborated about her reactions - 
both thoughts and feelings; however, when the Veteran was 
interviewed in a standard way, she had a tightly controlled 
presentation, both psychomotor and verbal.  The examiner 
stated that the Veteran clearly had a lot of affect and 
conversation symptoms wrapped up in her excessive use of 
denial as a defense mechanism for coping with her past.  The 
Veteran reported at one to two periods of being drawn back 
into regret and guilt feelings per day.  The Veteran reported 
living with her husband, two dogs, and a cat.  She reported 
taking care of the laundry, cooking, and all shopping; her 
husband helps with dishes, yard work, vacuuming, and 
maintaining the cars.  The Veteran reported taking medication 
for anxiety and sleeping.  The Veteran reported sleep 
impairment.  She reported that she could not remember any 
dreams.  The Veteran described a lifestyle that was quite 
restricted, she cannot watch violence in any form (including 
news, newspapers, and television), she used to do crafts, but 
her anhedonia was approaching such a point that she had very 
few activities, and her life has become extremely 
constricted.  The Veteran reported that there were only a 
couple of people she actually does things with.  She had 
decreased her amount of socializing.  The Veteran reported 
extreme limitations regarding letting herself think about 
either the future or the past, which was also true with 
regard to avoiding people, activities, and places that 
reminded her of her military experience, Asian culture, or 
nursing.  The Veteran reported at least daily struggles with 
trusting other people, getting close to them, and letting 
them know her.  In terms of revealing things about herself, 
she reported always being on the defensive.  

The October 2009 examiner found the Veteran to have problems 
with attention and concentration.  The Veteran was always 
trying to distract herself for fear that her thoughts would 
revert to the past or to symptoms.  The examiner stated that 
the Veteran's need to control her thoughts seemed to be 
totally the result of thinking about the past and feelings of 
guilt associated with her patients in Vietnam.  The examiner 
stated that the combination of her low energy, anhedonia, 
extremely constricted lifestyle, all attested to depressive 
symptoms secondary to the PTSD.  The Veteran's major PTSD 
symptoms were avoidance of triggers, intimacy, and 
relationships, as well as sleep impairment.  The Veteran's 
cognition was intact; she was fully capable of managing 
funds; she denied suicidal ideation; she was not considered a 
danger to herself.  The examiner found the Veteran to be 
fully competent to carry out all basic activities of daily 
living, but not instrumental activities of daily living.  The 
examiner explained that the Veteran was independent in 
grooming and hygiene, though at times her physical condition 
causes her to be extremely slow in doing things.  However, 
when it came to goal-directed activities that required ant 
kind of new learning or sustained attention, the Veteran was 
markedly impaired by her lack of attention and inability to 
persevere in goal directed thought.  The examiner diagnosed 
the Veteran with PTSD and depression secondary to PTSD, and 
assigned a GAF score of 46.

The Veteran has submitted multiple statements regarding her 
PTSD symptomatology.  The Board notes that a November 2003 
private treatment record documents that the Veteran was 
diagnosed with transient global amnesia; however, the cause 
was unclear, but the physician stated that it may have been 
related to stroke or seizure.

To be assigned a rating in excess of 50 percent, the Veteran 
must suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
A higher rating is also warranted when the Veteran suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas so to warrant a 
disability rating of 70 percent or 100 percent.  The overall 
objective medical evidence of record showed that the Veteran 
did not exhibit deficiencies in most areas outlined as 
samples of the types of symptoms which would warrant a 70 
percent rating.  The Board notes that the Veteran denied 
suicidal ideation; there is no persuasive evidence of 
obsessional rituals which interfere with routine activities.  
There is no showing that the Veteran's speech is 
intermittently illogical, obscure or irrelevant.  Although 
the Veteran suffers from depression, it does not appear that 
she suffers near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  There is also no persuasive evidence of 
impaired impulse control, spatial disorientation, or neglect 
of personal appearance and hygiene.  In addition, the Veteran 
reported being married and only socializing with a couple of 
people, but did not evidence an inability to establish and 
maintain effective relationships.

Although the evidence shows that the Veteran's PTSD with 
recurrent depressive disorder symptoms include problems with 
attention and concentration, low energy, anhedonia, an 
extremely constricted lifestyle, sleep impairment, and 
avoidance of triggers, intimacy, and relationships.  The 
Veteran reported no history of violence or legal issues.  The 
October 2009 examiner commented that the Veteran did not 
appear to pose a threat of persistent danger to herself.  
Further, her PTSD does not affect her ability to function 
independently with regard to basic activities of daily 
living.  As noted in the medical evidence, the Veteran is 
married and is able to maintain her relationship with her 
husband, is able to perform household duties.  Moreover, the 
medical evidence does not show that the Veteran's speech was 
illogical, obscure or irrelevant.  She was always alert and 
oriented to place and person.  There is no evidence of 
persistent delusions or hallucinations to warrant a higher 
rating.  Thus, again, the objective characteristics described 
do not meet the criteria for a 70 percent or 100 percent 
disability rating.  Given the evidence as outlined above, the 
Board finds that the Veteran's current 50 percent rating for 
her service-connected PTSD with recurrent depressive disorder 
adequately reflects the impairment experienced by the 
Veteran.  

The Board recognizes that the Veteran's GAF scores have 
ranged from 46 to 70, which is indicative of serious symptoms 
(a GAF score of 41-50), moderate symptoms (a GAF score of 51-
60), and some mild symptoms (a GAF score of 61-70).  
Nevertheless, the Board notes that a GAF score reflects 
merely an examiner's opinion of functioning levels and in 
essence represents an examiner's characterization of the 
level of disability that by regulation is not, alone, 
determinative of the appropriate disability rating.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted 
that a disability rating depends on evaluation of all the 
evidence, and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (1995).  As already noted, the GAF scores 
assigned have varied widely.  At any rate, it appears that 
the Veteran's overall symptomatology is consistent with the 
types of symptoms listed for a 50 percent and below rating.  

The Board ultimately finds that the Veteran's PTSD with 
recurrent depressive disorder symptoms do not result in a 
disability picture which more nearly approximates the 
criteria for either a 70 percent or 100 percent rating under 
Diagnostic Code 9411.  As such, a rating in excess of 50 
percent for service-connected PTSD with recurrent depressive 
disorder is not warranted.  In addition, staged ratings are 
not applicable since at no point did the Veteran's PTSD with 
recurrent depressive disorder even remotely approximate the 
criteria for a higher rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 9411.  In short, the rating criteria contemplate not 
only her symptoms but the severity of her disability.  For 
these reasons, referral for extraschedular consideration is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a disability rating in excess of 50 percent.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of her PTSD with recurrent depressive disorder.


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


